DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/992,971 filed 08/13/2020 in which claims 21-40 are presented for examination.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 21-32, drawn to a method for determining a QoS target and allocating resource for the QoS target if it is met, classified in H04W28/0268
II.	Claims 33-40, drawn to a method of determining QoS description information based on an access type of an access network element, classified in H04L47/2408.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as determining a QoS target and allocating resource for the QoS target if it is met. Subcombination II has separate utility such as determining QoS description information based on an access type of an access network element. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The subcombinations each have distinct processes which are different in scopes with different purpose. Different search strategy is required for each distinct scope/group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

During a telephone conversation with Hong Zou on May 05, 2022 a provisional election was made without traverse to prosecute the invention of I, claims 21-32.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 33-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. The office action for the elected group follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 38 of copending Application No. 16/929,782 and in view of Fiorina (US 2020/0280872 A1). See Table below.
Current Application 16/992,971
CoPending Application 16/929,782
Claim 21 A method comprising: 


receiving, by an access network element, at least one piece of quality of service (QoS) information of a service from a session management function network element; 
determining, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service; 



 sending, by the access network element, the target QoS information to the session management function network element or a terminal device.
Claim 13: A method, comprising: 

receiving, by an access network apparatus, at least two quality of service (QoS) targets of a QoS flow  from a session management function network element; 

in response to determining a first QoS target of the QoS flow cannot be met, determining, by the access network apparatus, a second QoS target of the QoS flow based on the at least two QoS targets, wherein the second QoS target can be met by the access network apparatus; and 

sending, by the access network apparatus, first indication information and the second QoS target to the session management function  network element, wherein the first indication information indicates that the first QoS target cannot be met.
Claim 27 An apparatus, comprising at least one processor coupled with a memory, wherein the at least one processor is configured to execute instructions stored in the memory, to cause the apparatus to perform following operations: 

receiving at least one piece of quality of service (QoS) information of a service from a session management function network element; 

determining target QoS information for the service from the at least one piece of QoS information of the service; 



sending the target QoS information to the session management function network element or a terminal device.
Claim 38. An access network apparatus, comprising: a processor; and a non-transitory memory, wherein the processor is configured to execute at least one instruction stored in the non-transitory memory to: 

receive at least two quality of service (QoS) targets of a QoS flow from a session management function network element; 

in response to determining a first QoS target of the QoS flow cannot be met, determine a second QoS target of the QoS flow based on the at least two QoS targets, wherein the second QoS target can be met by the access network apparatus; and 

HW 85679645US07Page 4 of 10send first indication information and the second QoS target to the session management function network element, wherein the first indication information indicates that the first QoS target cannot be met.


This is a provisional nonstatutory double patenting rejection.

CoPending Application 16/929,782 does not explicitly disclose allocating, by the access network element, a resource for the service based on the target QoS information.
	Fiorina teaches allocating, by the access network element, a resource for the service based on the target QoS information (Fiorina: Fig. 17: 1720, [0139] determining resource).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CoPending Application 16/929,782 by allocating, by the access network element, a resource for the service based on the target QoS information as disclosed by Fiorina to provide a system for monitoring QoS Flow in a 5G system (Fiorina: Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2019/0029057 A1) in view of Fiorani et al (US 2020/0280872 A1).

Regarding claim 21, Pan teaches a method comprising: 
receiving, by an access network element, at least one piece of quality of service (QoS) information of a service from a session management function network element (Pan: [0100], [0387], RAN gNB receives QoS information from SMF); 
determining, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service (Pan: [0387], gNB determines a QoS).
Pan does not explicitly disclose allocating, by the access network element, a resource for the service based on the target QoS information and sending, by the access network element, the target QoS information to the session management function network element or a terminal device.
Fiorina teaches allocating, by the access network element, a resource for the service based on the target QoS information (Fiorina: Fig. 17: 1720, [0139] determining resource); and 
sending, by the access network element, the target QoS information to the session management function network element or a terminal device (Fiorina: Fig. 17:1752; [0141], sending the modified QoS/target Qos to the network element (SMF)).  
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pan by allocating, by the access network element, a resource for the service based on the target QoS information and sending, by the access network element, the target QoS information to the session management function network element or a terminal device as disclosed by Fiorina to provide a system for monitoring QoS Flow in a 5G system (Fiorina: Abstract).

Regarding claim 27, Pan teaches an apparatus (Pan: [0100], [0387], RAN gNB), comprising at least one processor coupled with a memory, wherein the at least one processor is configured to execute instructions stored in the memory, to cause the apparatus to perform following operations: 
receiving at least one piece of quality of service (QoS) information of a service from a session management function network element (Pan: [0100], [0387], RAN gNB receives QoS information from SMF); 
determining target QoS information for the service from the at least one piece of QoS information of the service (Pan: [0387], gNB determines a QoS).
Pan does not explicitly disclose allocating a resource for the service based on the target QoS information and sending the target QoS information to the session management function network element or a terminal device.
Fiorina teaches allocating a resource for the service based on the target QoS information (Fiorina: Fig. 17: 1720, [0139] determining resource); and 
sending the target QoS information to the session management function network element or a terminal device (Fiorina: Fig. 17:1752; [0141], sending the modified QoS/target Qos to the network element (SMF)).  
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pan by allocating a resource for the service based on the target QoS information and sending the target QoS information to the session management function network element or a terminal device as disclosed by Fiorina to provide a system for monitoring QoS Flow in a 5G system (Fiorina: Abstract).
Regarding claims 22 and 28, Pan in view of Fiorina teaches wherein the at least one piece of QoS information of the service comprises one or more of following: a QoS parameter type, a QoS parameter requirement, or access network element information (Pan: [0100], [0387], QoS parameters).  

Regarding claims 23 and 29, Pan in view of Fiorina teaches wherein the QoS parameter requirement comprises one or more of following: a time information requirement, a location information requirement, a guaranteed flow bit rate (GFBR) requirement, a maximum flow bit rate (MFBR) requirement, an average time window size requirement, a value requirement of at least one data type, a jitter buffer size requirement, a TCP congestion window size requirement, a TCP receive window size requirement, a buffer size requirement, or a radio access type requirement (Pan: [0086]-[0088]).  

Regarding claims 24 and 30, Pan in view of Fiorina teaches wherein determining, by the access network element, the target QoS information for the service from the at least one piece of QoS information of the service comprises: determining, by the access network element, that the access network element meets a QoS parameter requirement in the target QoS information (Pan: [0387]-[0388], gNB determines QoS is satisfied and allocate dedicated bearer).
  
Regarding claims 25 and 31, Pan in view of Fiorina teaches determining, by the access network element, that the access network element no longer meets the QoS parameter requirement in the target QoS information; and re-determining, by the access network element, the target QoS information for the service from the at least one piece of QoS information of the service to obtain re-determined target QoS information (Fiorina: Fig. 17; [0021], [0057], [0065], determining QoS can no longer be satisfied and determining new QoS).
 
Regarding claims 26 and 32, Pan in view of Fiorina teaches sending, by the access network element, the re-determined target QoS information to the session management function network element or the terminal device (Fiorina: Fig. 17:1752).
  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478